Citation Nr: 0713726	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  06-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from September 1974 to March 
1976.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Medical and Regional Office Center in 
Wichita, Kansas.  The RO has determined that new and material 
evidence has not been received to reopen the claim of service 
connection for PTSD.  

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal regardless of the RO's 
determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. 
Cir. 1996).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In a March 2004 rating decision, the RO determined that 
new and material evidence had been received to reopen the 
claim of service connection for PTSD and denied that claim on 
the merits.  The veteran initiated an appeal, but withdrew 
his claim of service connection.  

2.  Evidence submitted since the RO's March 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim.



CONCLUSIONS OF LAW

1.  The RO's March 2004 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2005).

2.  New and material evidence has been received since the 
RO's March 2004 rating decision; thus, the claim of service 
connection for PTSD is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002 & Supp. 2005), 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2005).  In the instant case, the 
veteran's claim is being granted to the extent that it is 
being reopened.  As such, any deficiencies with regard to 
VCAA are harmless and nonprejudicial.

New and Material Evidence

In a March 2004 rating decision, the RO determined that new 
and material evidence had been received to reopen the claim 
of service connection for PTSD and denied that claim on the 
merits.  The claim was denied on the basis that there was no 
diagnosis of PTSD based on a verifiable stressor as the 
veteran's stressor information statements were not capable of 
corroboration.  The veteran initiated an appeal, but withdrew 
his claim of service connection in October 2004 in accordance 
with 38 C.F.R. § 20.204.  Therefore, the RO's March 2004 
rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and this claim was 
so filed.  See 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  Since the prior final decision, evidence has 
been added to the claims file.  The pertinent additional 
evidence of record includes VA outpatient records documenting 
a diagnosis of PTSD based on a claimed stressor that may be 
capable of corroboration.  The veteran contends that he 
served aboard the USS Peoria.  During his service, he 
contends, in pertinent part, that he transported wounded and 
dead persons from Vietnam which was very stressful.  A 
diagnosis of PTSD was made based on this report.  

In considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  The additional evidence is new and 
material.  It includes competent evidence that cures the 
prior evidentiary defect because it reflects a diagnosis of 
PTSD based on an alleged stressor which may be verifiable.

Evidence submitted since the RO's March 2004 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  New and material evidence has been 
received since the RO's March 2004 decision; thus, the claim 
is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

The application to reopen the claim of service connection for 
PTSD is granted.


REMAND

The veteran has reported that he experienced various 
stressors that led to his PTSD.  Many of the stressors 
reported are either anecdotal in nature or not reported in 
sufficient detail, and thus, unlikely to be capable of 
verification including having close calls on the firing range 
during basic training, seeing men injured in mountain 
training exercises, and awakening to find a tarantula on him 
during field exercises.  Also, as noted, the veteran contends 
that he served aboard the USS Peoria and assisted with 
Operations Frequent Wind and Eagle Pull.  He asserts that 
seeing burned and disfigured Vietnamese refugees, who were 
being evacuated from Vietnam to the United States aboard 
ship, was stressful to him.  In an April 2005 VA outpatient 
treatment record, the veteran also reported that he assisted 
in transporting dead and wounded soldiers from Vietnam, and 
that he could hear bombs and yelling during this time.  In 
addition, he maintains that a bad storm occurred while he was 
aboard ship in October 1975 which was stressful to him.  
However, the DD Form 214 does not reflect any foreign or sea 
service.  The personnel records do not reflect any assignment 
to the USS Peoria, and indicate that the veteran was 
stationed at Camp Pendleton, California while on active duty.

The veteran and his representative assert that VA has not 
adequately conducted a search in order to verify the claimed 
stressor.  In addition, the representative maintains that the 
veteran is in receipt of benefits from the Social Security 
Administration (SSA) and those records should be obtained.  

When reference is made to pertinent medical records, 
especially records in VA's possession, VA is on notice of 
their existence and has a duty to assist the veteran to 
attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 
320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 
37 (1990).  VA has a statutory duty to obtain these records.  
38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The 
Court also held that VA has a duty to acquire both the SSA 
decision and the supporting medical records pertinent to a 
claim.  See Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  These 
records should be obtained on remand.  See also Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Contact the Headquarters, United States 
Marine Corps, Personnel Management Support 
Branch (Code MSB10), Quantico, Virginia 
22134, and request that that facility 
research the unit records of the "L" 
Company, 3rd Battalion, 5th Marines, 1st Marine 
Division, from September 1974 to March 1976, 
to determine if there were any personnel from 
that unit to specifically include the veteran 
aboard the USS Peoria.  Information regarding 
the unit's participation, if any, in 
Operations Frequent Wind and/or Eagle Pull 
should specifically be documented.  The AMC 
should provide details and descriptions of 
the veteran's alleged service stressors for 
which he has provided specific information 
capable of verification.

2.  The veteran is hereby notified that he 
may submit evidence to support his alleged 
stressor experiences to include lay evidence 
such as statements from those persons who 
served with him in military service.  

3.  Obtain from SSA a copy of their 
decision regarding the veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

4.  Upon receipt of the requested 
information, the AMC should review the 
veteran's file, including any additional 
information received.  Any additional 
development necessary should be 
accomplished.

If, and only if, any claimed stressor has 
been verified, the AMC should then 
schedule the veteran for a VA psychiatric 
examination in order to determine, after 
a review of all pertinent evidence and 
evaluation of the veteran, whether he 
currently meets the diagnostic criteria 
for PTSD based on a verified stressor.

In determining whether the veteran has 
PTSD due to an inservice stressor, the 
examiners are hereby notified that only 
the verified history detailed in the 
reports provided by AMC may be relied 
upon.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should explain 
how the diagnostic criteria of the Fourth 
Edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders are met, to 
include identification of the specific 
stressor(s) underlying any PTSD 
diagnosis, and comment upon the link 
between the current symptomatology and 
any of the in-service stressors found to 
be established by the AMC.

5.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided 
with a supplemental statement of the case 
as to the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


